Van Hoesen, J.
The counsel fee to the counsel for the assignee should be allowed, and the amount asked for is reasonable.
*12Whilst it may be possible to justify the payments of reasonable counsel fees to the various counsel for the creditors on the ground that the proceedings before the referee are analagous to a suit for the general administration of assets, I do not feel safe in' opening the gates to the flood of applications for allowances which I know will pour in, the moment it is known that a precedent has been established for paying the counsel for creditors out of the funds in the hands of the assignee. This proceeding is purely statutory, and there is no law prescribing any fee bill or any bill of costs or any rule for allowances in it. The inclination of the judges of this court is strongly adverse .to the system which prevails in some jurisdictions of dividing up estates amongst lawyers.
I shall deny the application for allowances to the counsel for divers creditors, though the amounts applied for were extremely moderate. The assignee may prepare a decree in the usual form.
Order accordingly